Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2708 Filed 06/14/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 MARTIN ZALE,

        Petitioner,                                 Case No. 18-13814
                                                    Honorable Laurie J. Michelson
 v.

 GREG SKIPPER,

        Respondent.


                       OPINION AND ORDER DENYING PETITION
                          FOR WRIT OF HABEAS CORPUS [1]


       During a road rage incident, Petitioner Martin Zale shot and killed another motorist, Derek

Flemming. Zale claimed self-defense. After hearing from numerous eye witnesses, as well as Zale,

a Michigan jury rejected the defense and convicted Zale of second-degree murder, Mich. Comp.

Laws § 750.317, intentionally discharging a firearm from a motor vehicle, Mich. Comp. Laws §

750.234a, and two counts of possession of a firearm during the commission of a felony, Mich.

Comp. Laws § 750.227b. Zale was sentenced in 2015 to 25 to 50 years imprisonment on the murder

conviction, a concurrent term of 2 years 8 months to 4 years imprisonment on the intentional

discharge conviction, and consecutive terms of 2 years imprisonment on the felony firearm

convictions. The convictions were upheld on appeal. Zale now seeks a writ of habeas corpus in

this Court pursuant to 28 U.S.C. § 2254. He argues that the evidence was insufficient to support

his convictions and that his trial counsel was ineffective in a myriad of ways. Finding no merit in

the claims, the Court DENIES the petition, as well as a certificate of appealability.
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2709 Filed 06/14/21 Page 2 of 17




                                                 I.

       Zale was tried and convicted in Livingston County Circuit Court in September 2014. The

jury heard from numerous witnesses. In affirming Zale’s convictions and sentence, the Michigan

Court of Appeals thoroughly summarized the trial record and underlying facts, which are presumed

correct on habeas review. See 28 U.S.C. § 2254(e)(1); Wagner v. Smith, 581 F.3d 410, 413 (6th

Cir. 2009). As the appellate court described:

       Zale shot the victim, Derek Flemming, during a road-rage incident. According to
       Amy Flemming, the victim’s wife, Derek was driving on Grand River Avenue
       when a truck pulled up to a stop sign so quickly that she feared it would not stop.
       The truck pulled behind them onto Grand River Avenue. It drove close to their
       vehicle, and Amy thought they would be rear-ended. Derek attempted to get into
       the right lane to allow the truck to pass, but the truck passed them on the right, sped
       up, pulled directly in front of them, and then slammed on its brakes. The truck then
       accelerated to the speed limit and slammed on its brakes again. Derek appeared
       angry after the second time.

       At a subsequent stop at an intersection, Derek put their vehicle into park, got out of
       the car, and walked toward the truck. Amy saw Derek throw his hands in the air
       and say, “what the * * * *’s your problem.” She heard a popping noise and saw her
       husband’s head go back before he fell to the ground. Everything happened quickly
       and she never saw her husband’s hands touch or approach the truck.

       According to Zale, as he drove on Grand River Avenue, his speed varied because
       the vehicle in front of him was driving erratically. He was concerned because it
       seemed that the vehicle behind him was chasing him through amber-colored lights.
       While stopped at an intersection, he saw the driver of the vehicle behind him begin
       to approach Zale’s truck. The driver began hitting Zale’s truck, and Zale rolled
       down his window and told him to stop. The man rapidly approached Zale’s window,
       hit him in the side of the face while yelling and screaming, and then reached for the
       inside handle of Zale’s door. Because Zale was afraid for his life, he picked up his
       gun and shot the man. Zale believed the shooting was justified because the man
       intended to inflict great harm on him.

       Bus driver Sue King testified that as she was turning onto Grand River, she saw
       Derek walking toward a vehicle stopped in front of him. According to King, Derek
       appeared to be irate and was gesturing with his hands as if to say “what were you
       thinking.” The driver’s side window of the truck was up at that point. She never
       saw Derek touch the truck. She looked into her rear view mirror because she
       thought there might be “an incident,” heard a gunshot, and saw Derek fall
       backward. At that time, she thought Derek was one to two feet from the truck and

                                                 2
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2710 Filed 06/14/21 Page 3 of 17




       she could see daylight between it and Derek. Seven other witnesses at the
       intersection testified that they never saw Derek touch or reach into the truck; some
       emphasized how quickly everything had happened between Derek approaching the
       truck and the gunshot. However, Gerald Dinius testified that he saw Derek with his
       hand on top of the truck’s rail while he was moving toward the truck, and David
       Clevinger testified that when he confronted Zale shortly after the incident, Zale
       explained that Derek had punched him in the face. Clevinger thought that the area
       under Zale’s right eye looked puffy.

People v. Zale, No. 328001, 2017 WL 1109895, at *1 (Mich. Ct. App. March 21, 2017).

       The Michigan Court of Appeals ultimately found that the evidence was sufficient to support

Zale’s convictions and that his trial counsel was not ineffective. (Id. at * 2–6.) Zale filed an

application for leave to appeal with the Michigan Supreme Court, which was denied in a standard

order. People v. Zale, 501 Mich. 864 (Mich. 2017).

       Zale then filed his federal habeas petition raising the following claims from his direct

appeal: (1) the prosecution failed to present sufficient evidence to rebut his self-defense claim and

to support his convictions and (2) trial counsel was ineffective for failing to (a) move for a change

of venue, (b) properly prepare defense witnesses and call other witnesses from a prior road rage

incident, (c) call an expert in self-defense, and (d) attempt to rehabilitate Kyle Mead before

stipulating to strike his testimony. (ECF No. 1.)

       The warden has filed an answer to the habeas petition contending that it should be denied

because the state court’s rejection of Zale’s claims did not result in a decision that was contrary to

or an unreasonable application of federal law. (ECF No. 7.)

                                                 II.

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) “circumscribe[s]”

the standard of review that federal courts apply when considering an application for a writ of

habeas corpus raising constitutional claims. See Wiggins v. Smith, 539 U.S. 510, 520 (2003). Under

the statute, a federal court may not grant habeas relief to a state prisoner with respect to any claim

                                                    3
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2711 Filed 06/14/21 Page 4 of 17




that has been “adjudicated on the merits in State court proceedings” unless the state-court

adjudication “(1) resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established federal law, as determined by the Supreme Court of the United

States, or (2) resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

        A state court’s decision is “contrary to” clearly established federal law “if the state court

arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

the state court decides a case differently than [the Supreme] Court has on a set of materially

indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

        A state court decision unreasonably applies federal law “if the state court identifies the

correct governing legal principle from the Supreme Court’s decisions but unreasonably applies

that principle to the facts.” Slaughter v. Parker, 450 F.3d 224, 232 (6th Cir. 2006) (citing Williams,

529 U.S. at 407–08). This “standard is difficult to meet.” Harrington v. Richter, 562 U.S. 86, 102

(2011). The term “unreasonable” refers not to “ordinary error” or even to circumstances where the

petitioner offers “a strong case for relief,” but rather to “‘extreme malfunctions in the state criminal

justice syste[m].’” Ibid. “In other words, a federal court may intrude on a State’s ‘sovereign power

to punish offenders’ only when a decision ‘was so lacking in justification . . . beyond any

possibility for fairminded disagreement.’” Mays v. Hines, 592 U. S. ____, ___ (2021) (citing

Richter, 562 U.S. at 103)).

                                                  III.

                                                  A.

        In his first claim for habeas relief, Zale contends that the prosecution failed to present

sufficient evidence to rebut his self-defense claim and thus, support his convictions.



                                                   4
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2712 Filed 06/14/21 Page 5 of 17




        The critical inquiry on review of a challenge to the sufficiency of the evidence supporting

a criminal conviction is “whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt. This familiar standard gives full play to the responsibility of the trier of fact

fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)

(internal citations and footnote omitted) (emphases in original). “Circumstantial evidence may

support a conviction, and such evidence need not remove every reasonable hypothesis except that

of guilt.” Apanovitch v. Houk, 466 F.3d 460, 488 (6th Cir. 2006) (internal citations omitted).

        Under AEDPA, the Court’s “review of a state-court conviction for sufficiency of the

evidence is very limited,” Thomas v. Stephenson, 898 F.3d 693, 698 (6th Cir. 2018), because

Jackson claims are “subject to two layers of judicial deference.” Coleman v. Johnson, 566 U.S.

650, 651 (2012) (per curiam). First, “it is the responsibility of the [fact finder] to decide what

conclusions should be drawn from evidence admitted at trial.” Id. (quoting Cavazos v. Smith, 565

U.S. 1, 2 (2011) (per curiam)). “And second, on habeas review, a federal court may not overturn a

state court decision rejecting a sufficiency of the evidence challenge simply because the federal

court disagrees with the state court. The federal court instead may do so only if the state court

decision was objectively unreasonable.” Id. (internal quotation marks omitted) (quoting Cavazos,

565 U.S. at 2); see also Tanner v. Yukins, 867 F.3d 661, 672 (6th Cir. 2017) (stating that “two

layers of deference apply [to a sufficiency-of-the-evidence claim], one to the jury verdict, and one

to the state appellate court”).




                                                 5
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2713 Filed 06/14/21 Page 6 of 17




       The Michigan Court of Appeals rejected Zale’s argument that the prosecution failed to

prove beyond a reasonable doubt that he did not act in self-defense. After setting forth the relevant

standard of review, the appellate court explained,

       To establish that defendant committed second-degree murder, the prosecution was
       required to prove that there was “(1) a death, (2) caused by an act of the defendant,
       (3) with malice, and (4) without justification or excuse.” People v. Reese, 491 Mich.
       127, 143; 815 N.W.2d 85 (2012) (quotation marks and citations omitted). A person
       may use deadly force against another in self-defense if the person “honestly and
       reasonably believes that the use of deadly force is necessary to prevent the
       imminent death of or imminent great bodily harm to himself or herself or to another
       individual.” MCL 780.972(1)(a). Whether a person’s belief regarding the use of
       force is reasonable “depends on what an ordinarily prudent and intelligent person
       would do on the basis of the perceptions of the actor.” People v. Orlewicz, 293
       Mich. App. 96, 102; 809 N.W.2d 194 (2011). The prosecution must disprove the
       defendant’s claim of self-defense beyond a reasonable doubt. Reese, 491 Mich. at
       155.

       In this case, multiple witnesses testified that Derek did not touch the truck and that
       Zale shot Derek the moment after he reached the driver’s side window. Other
       witnesses testified that the window was up, and even Zale admitted that he rolled
       the window down. While some witnesses testified that Derek had touched the truck
       or possibly hit Zale, when evidence conflicts, it is the province of the jury to weigh
       the conflicting evidence and reach a conclusion. See Kanaan, 278 Mich. App. 619.
       This Court will not interfere with the trier of fact’s role to determine the weight of
       the evidence or the credibility of the witnesses. Id. We conclude that when viewing
       the evidence in the light most favorable to the prosecution, a reasonable juror could
       have found beyond a reasonable doubt that Zale did not act in self-defense when he
       shot Derek.

Zale, 2017 WL 1109895 at *2.

       Before evaluating the reasonableness of this opinion, the Court notes that it is questionable

whether Zale’s challenge of it is cognizable on habeas review. As other judges in this district have

explained:

       Under Michigan law, self-defense is an affirmative defense. See People v. Dupree,
       486 Mich. 693, 704, 712, 788 N.W.2d 399 (2010). “An affirmative defense, like
       self-defense, ‘admits the crime but seeks to excuse or justify its commission. It does
       not negate specific elements of the crime.’” People v. Reese, 491 Mich. 127, 155,
       n. 76, 815 N.W.2d 85 (2012) (quoting Dupree, 486 Mich. at 704, n. 11). Although
       under Michigan law the prosecutor is required to disprove a claim of self-defense

                                                 6
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2714 Filed 06/14/21 Page 7 of 17




       or defense of others, See People v. Watts, 61 Mich. App. 309, 311, 232 N.W.2d
       396, 398 (1975), “[p]roof of the nonexistence of all affirmative defenses has never
       been constitutionally required . . . . ” See Smith v. United States,133 S. Ct. 714, 719
       (2013) (quoting Patterson v. New York, 432 U.S. 197, 210 (1977)). The Supreme
       Court and the Court of Appeals for the Sixth Circuit have rejected the argument
       that the Constitution requires the prosecution to disprove self-defense beyond a
       reasonable doubt. See Gilmore v. Taylor, 508 U.S. 333, 359 (1993) (Blackmun, J.,
       dissenting) (“In those States in which self-defense is an affirmative defense to
       murder, the Constitution does not require that the prosecution disprove self-defense
       beyond a reasonable doubt”); Martin v. Ohio, 480 U.S. 228, 233-36 (1987); see
       also Allen v. Redman, 858 F.2d 1194, 1197 (6th Cir. 1988) (explaining that habeas
       review of sufficiency-of-the-evidence claims is limited to elements of the crimes as
       defined by state law and citing Engle v. Isaac, 456 U.S. 107 (1982), and Duffy v.
       Foltz, 804 F.2d 50 (6th Cir. 1986)). Therefore, “the due process ‘sufficient
       evidence’ guarantee does not implicate affirmative defenses, because proof
       supportive of an affirmative defense cannot detract from proof beyond a reasonable
       doubt that the accused had committed the requisite elements of the crime.” Caldwell
       v. Russell, 181 F.3d 731, 740 (6th Cir. 1999). Petitioner's claim that the prosecutor
       failed to disprove his affirmative defense is non-cognizable on habeas review. Id.;
       Allen v. Redman, 858 F.2d at 1200.

Williams v. Jackson, No. 2:16-CV-12042, 2017 WL 1493012, *9 (E.D. Mich. April 26, 2017)

(Tarnow, J.); see also Christian v. Romanowski, No. 2:15-CV-12846, 2017 WL 588458, *4 (E.D.

Mich. Feb. 14, 2017) (same); Glover v. Woods, No. 2:14-CV-12630, 2017 WL 491940, *4 (E.D.

Mich. Feb. 7, 2017) (same); Awraha v. Harry, No. 2:14-CV-11761, 2014 WL 2005132, *3 (E.D.

Mich. May 16, 2014) (same).

       But even assuming the claim is cognizable, the Michigan Court of Appeals’ decision is not

an unreasonable application of federal law or the facts. It is supported by the testimony of

numerous trial witnesses. More specifically, the victim’s wife, Amy Flemming, (see ECF No. 6-

11, PageID.1122–1129), nearby bus driver Sue King, (see ECF No. 6-12, PageID.1330–1336,

1351–1352), and several others, see, e.g., ECF No. 6-13, PageID.1421–1427 (Randall Fry),

PageID.1455–1456, 1459–1460 (Devin Cheff), PageID.1469–1470 (Andrew Harrington),

PageID.1482–1489 (Gary Blair), PageID.1503–1505, 1511–1512, 1517–1519 (Ashley Southern),

PageID.1536–1541 (Michael Cavasin), PageID.1569–1571, 1576 (Christopher LaFleur), testified

                                                 7
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2715 Filed 06/14/21 Page 8 of 17




that they never saw the victim touch Zale’s truck, reach into it, or hit Zale, and that the shooting

occurred shortly after the victim reached the driver side of Zale’s truck. This testimony, if believed

by the jury, provided sufficient evidence to negate Zale’s self-defense claim beyond a reasonable

doubt. In other words, a rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt, even though other evidence, such as Zale’s own testimony, may have

supported a self-defense claim.

       The essence of a trial is conflicting evidence to be weighed and evaluated by the finder of

fact. And it is the job of this fact-finder at trial, not a federal habeas court, to resolve such

evidentiary conflicts. Jackson, 443 U.S. at 326; Martin v. Mitchell, 280 F.3d 594, 618 (6th Cir.

2002); see also Walker v. Engle, 703 F.2d 959, 969-70 (6th Cir. 1983) (“A federal habeas corpus

court faced with a record of historical facts that supports conflicting inferences must presume—

even if it does not affirmatively appear in the record—that the trier of fact resolved any such

conflicts in favor of the prosecution, and must defer to that resolution.”). The jury’s verdict, and

the Michigan Court of Appeals’ decision affirming that verdict, were reasonable. Habeas relief is

not warranted on this claim.

                                                 B.

       Zale also believes that at numerous points throughout the trial he received ineffective

assistance of counsel in violation of his sixth amendment rights.

       An attorney renders constitutionally ineffective assistance where the attorney’s

performance was deficient and the deficient performance prejudiced the defense. Strickland v.

Washington, 466 U.S. 668, 687 (1984). An attorney’s performance is deficient if “counsel’s

representation fell below an objective standard of reasonableness.” Id. at 688. To establish that an

attorney’s deficient performance prejudiced the defense, the petitioner must show “a reasonable



                                                  8
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2716 Filed 06/14/21 Page 9 of 17




probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694.

       The standard for obtaining habeas corpus relief is “difficult to meet.” White v. Woodall,

572 U.S. 415, 419 (2014) (quoting Metrish v. Lancaster, 569 U.S. 351, 358 (2013)). In the context

of an ineffective assistance of counsel claim under Strickland, the standard is “all the more

difficult” because “[t]he standards created by Strickland and § 2254(d) are both highly deferential

and when the two apply in tandem, review is doubly so.” Harrington, 562 U.S. at 105 (internal

citations and quotation marks omitted). “[T]he question is not whether counsel’s actions were

reasonable”; but whether “there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.

       The Michigan Court of Appeals adjudicated Zale’s ineffective assistance claims on the

merits. See Zale, 2017 WL 1109895 at *3–6. The Court will address each in turn.

                                                 1.

       Zale first contends that his trial counsel was ineffective for failing to move for a change of

venue based on extensive pretrial publicity. (ECF No. 1-1, PageID.60.) In rejecting this claim, the

Michigan Court of Appeals stated,

       A change of venue is warranted if there was extensive, inflammatory publicity such
       that jurors could not remain impartial after being exposed to it. People v. Cline, 276
       Mich. App. 634, 639; 741 N.W.2d 563 (2007). However, “[w]hen a juror, although
       having formed an opinion from media coverage, swears that he is without prejudice
       and can try the case impartially according to the evidence, and the trial court is
       satisfied that the juror will do so, the juror is competent to try the case.” Id.
       (quotation marks and citation omitted).

       In this case, the trial court asked each juror whether they had read anything or heard
       anything about the case during voir dire. The court then asked each juror who had
       read or heard about the case whether they could set aside any opinions they had
       formed and reach a conclusion based only on the evidence. Those who answered

                                                 9
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2717 Filed 06/14/21 Page 10 of 17




          under oath that they could were seated, and those who said they could not were
          dismissed. Because Zale was tried only by those jurors who were competent, he
          cannot establish that counsel’s decision not to move for a change of venue
          prejudiced him.

Zale, 2017 WL 1109895 at *4.

          The state court’s ruling is not an unreasonable application of federal law. The Supreme

Court has held that a change of venue is warranted if pretrial publicity jeopardizes a defendant’s

right to a fair trial by an impartial jury. Irvin v. Dowd, 366 U.S. 717, 722–24 (1961). Prejudice

resulting from pretrial publicity can be presumed or actual. Murphy v. Florida, 421 U.S. 794, 799

(1975). But “prejudice from pretrial publicity is rarely presumed.” Foley v. Parker, 488 F.3d 377,

387 (6th Cir. 2007). Extensive media coverage and knowledge within the community of the crime

and of the defendant are insufficient by themselves to create a presumption of prejudice. Dobbert

v. Florida, 432 U.S. 282, 303 (1977); Ritchie v. Rogers, 313 F.3d 948, 952 (6th Cir. 2002). Rather,

the Supreme Court has held that presumed prejudice exists only where a conviction was “obtained

in a trial atmosphere that had been utterly corrupted by press coverage.” Murphy v. Florida, 421

U.S. 794, 798 (1975). The Sixth Circuit has held this occurs only when an “inflammatory, circus-

like atmosphere pervades both the courthouse and the surrounding community.” Foley, 488 F.3d

at 387.

          While the record in this case indicates that there was pretrial publicity and discussions

about the case among family members and coworkers, there is no indication that a circus-like

atmosphere pervaded the courtroom or the community. So there is no basis for presuming

prejudice.

          The second standard utilized by the Supreme Court in pretrial publicity cases is actual

prejudice. Here, the court must assess the voir dire of the individual jurors. The jurors, however,

need not “be totally ignorant of the facts and issues involved.” Irvin v. Dowd, 366 U.S. 717, 722,

                                                 10
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2718 Filed 06/14/21 Page 11 of 17




(1961). Rather, “it is sufficient if the juror can lay aside his impression or opinion and render a

verdict based on the evidence presented in court.” Id. at 723.

       During the voir dire in Zale’s trial, the circuit court and the parties questioned jurors about

their media exposure, their knowledge and discussions of the case, their opinions about the case,

and whether they could set aside such matters and decide the case based solely on the evidence at

trial. The court excused jurors who indicated that they might have difficulty doing so and only

retained jurors who indicated that they could be fair and impartial. (See ECF No. 6-8 and 6-10.)

Because there was no circus-like atmosphere, a thorough voir dire was conducted, and the seated

jurors exhibited no bias, Zale cannot establish any deficient performance or prejudice from his trial

counsel’s decision not to seek a change of venue. See e.g. Chegwidden v. Kapture, 92 F. App’x

309, 311 (6th Cir. 2004) (finding reasonable state court decision that petitioner did not receive

ineffective assistance where counsel failed to renew a motion for a change of venue because trial

judge and counsel conducted a thorough voir dire and the jury exhibited no bias).

                                                  2.

       Zale further contends that his trial counsel was ineffective for allowing the prosecutor to

improperly impeach three of her witnesses, contrary to Mich. R. Evidence 609, without objection

or a request for a curative instruction. (ECF No. 1-1, PageID.57.) But that is the extent of Zale’s

argument. As the warden notes in his response, Rule 2(c) of the Rules Governing Section 2254

Cases in the United States District Courts requires the petitioner to “state the facts supporting each

ground” for relief. See also, Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998) (rejecting habeas

claim that was merely conclusory). Without supporting detail, the Court cannot evaluate deficient

performance or prejudice.




                                                 11
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2719 Filed 06/14/21 Page 12 of 17




       Zale raised a variant of this argument on direct appeal. He argued that his counsel

improperly agreed to the prosecutor’s request to call a specific witness to testify about another

witness’s arrest. In finding that Zale had not shown that counsel’s decision fell below an objective

standard of reasonableness, the Michigan Court of Appeals stated that “Counsel’s decisions

regarding what witnesses to call and what evidence to present are matters of trial strategy” and that

“[c]ontrary to Zale’s argument, this witness’s impeachment testimony did not violate MRE 609

because it involved an arrest, not a conviction.” Zale, 2017 WL 1109895, at *4. If this is the issue

Zale intended to raise, he has made no showing that the state court’s ruling was an unreasonable

application of federal law.

                                                 3.

       Zale also complains about his trial counsel’s handling of witnesses, and, in particular, Kyle

Mead. According to Zale, “his counsel was ineffective when she did not properly prepare [Mead],

or the other witness she excused without calling at all, by making sure, in advance of trial, that

they knew the person they encountered on M-59 in a road rage incident, was the Victim. The

Prosecutor requested that Mr. Mead’s testimony be stricken and, inexplicably, [trial counsel]

agreed.” (ECF No. 1-1, PageID.57.) The Michigan Court of Appeals addressed this issue on the

merits. The court stated:

       Zale argues that counsel was ineffective for agreeing to strike the testimony of
       witnesses to previous road-rage incidents because those witnesses could not
       identify Derek [Flemming] as the person involved. Again, defense counsel’s
       decisions to call and investigate witnesses are matters of trial strategy. We reject
       appellate counsel’s suggestion that trial counsel should have instead “prepared” the
       witness to identify Derek as the perpetrator when there was no indication in the
       record that the witnesses were sure of that fact. We instead conclude that trial
       counsel’s decision to strike those witnesses who could not affirmatively identify
       Derek as the person with whom they were involved in road-rage incidents was
       reasonable.

Zale, 2017 WL 1109895, at *6 (citation omitted).

                                                 12
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2720 Filed 06/14/21 Page 13 of 17




       The Michigan Court of Appeals’ decision is not contrary to well-established federal law

that defense counsel conduct a reasonable investigation into the facts of a defendant’s case, or

make a reasonable determination that such investigation is unnecessary. Wiggins, 539 U.S. at 522–

23; Strickland, 466 U.S. at 691; Towns v. Smith, 395 F.3d 251, 258 (6th Cir. 2005). The duty to

investigate “includes the obligation to investigate all witnesses who may have information

concerning . . . guilt or innocence.” Towns, 395 F.3d at 258.

       Here, Zale does not explain what the potential witnesses would have testified to and how

they would have helped his case. Nor does he provide any information about the extent of his trial

counsel’s investigation of his case. But the record establishes that trial counsel obtained favorable

information from defense witnesses regarding Zale’s medical condition (see, e.g., ECF No. 6-14,

PageID.1804–1806, 1816–1818, 1822–1825), the victim’s history of confrontational conduct (see,

e.g., ECF No. 6-14, PageID.1833–1834, 1861–1862, 1875–1876, ECF No. 6-15, PageID.1890–

1895, 1902–1905, 1917–1918, 1929–1932), and Zale’s own version of events (see ECF No. 6-15,

PageID.1954–1993). Trial counsel also conducted a reasonable cross-examination of prosecution

witnesses to highlight weaknesses in their testimony, including certain witnesses’ inability to see

the victim and Zale just prior to the shooting (see, e.g., ECF No. 6-12, PageId.1348–1350, ECF

No. 6-13, PageID.1515–1517, 1547–1548, 1575–1576), and Zale’s mental and physical state after

the shooting (see, e.g., ECF NO. 6-13, PageID.1607–1608, 1634, 1649, 1664–1665).

       Similarly, with respect to Kyle Mead specifically, he was a witness to a prior road rage

incident that allegedly involved the victim, Derek Flemming. Mead testified about a heated

altercation between two drivers that nearly became physical and his involvement in attempting to

calm the men. (ECF No. 6-15.) The incident Mead described was similar to that between Zale and

Flemming. It appears that prior to the trial, Mead was able to identify Derek Flemming as one of



                                                 13
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2721 Filed 06/14/21 Page 14 of 17




the drivers involved in that road rage incident, but then during trial he testified that at no time did

he learn the identity of either of the drivers and that he still did not know who either driver was.

(Id. at PageID.1945.) Thus, the prosecutor objected to Mead’s testimony as prejudicial and defense

counsel agreed to strike it. (Id. at PageID.1946–1947.)

       As found by the Michigan Court of Appeals, Zale’s counsel may have reasonably made

this decision based on Mead’s inability to identify Flemming and connect that road rage incident

to the one at issue in Zale’s trial. In other words, defense counsel had no response to the

prosecutor’s objection and cannot be deemed deficient for failing to make a meritless argument.

See Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2014) (“Omitting meritless arguments is neither

professionally unreasonable nor prejudicial.”). Counsel may have also reasonably decided not to

attempt to rehabilitate Mead, i.e., by showing him a picture of the victim, because if Mead was

unable or unwilling to identify the victim, such testimony would have been detrimental to the

defense. See, e.g., Hale v. Davis, 512 F. App’x 516, 522 (6th Cir. 2013) (stating that sometimes it

may be “better to try to cast pervasive suspicion of doubt” by challenging the prosecution’s case

than to “strive to prove a certainty that exonerates”). And while Mead submitted an affidavit in

support of Zale’s federal habeas petition in which he says he can now identify Flemming (ECF

No. 1-2, PageID.68–69), defense counsel could not be assured of such identification at the time of

trial, especially since Mead’s inability to identify the victim at trial deviated from his prior

statements to counsel. Finally, given the other evidence presented in support of his self-defense

theory, Zale has not shown prejudice from the loss of a witness’ testimony about a different road

rage incident involving the victim.




                                                  14
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2722 Filed 06/14/21 Page 15 of 17




                                                 4.

       Next, Zale claims that his trial counsel was ineffective for failing to call an expert on self-

defense. (ECF No. 1-1, PageID.59.) According to Zale, such an expert would “undoubtedly have

assisted the jury in seeing that [he] acted with the mindset of living in a world where, with ever

increasing regularity, disgruntled citizens take the law into their own hands at the expense of

others.” (ECF No. 1-1, PageID.60.) The Michigan Court of Appeals addressed this argument on

the merits as well. The court found that “the determination of whether a person believed that deadly

force was necessary to defend him- or herself must be made on the basis of ‘what an ordinarily

prudent and intelligent person would do on the basis of the perceptions of the actor”’ and the

“determination of whether an ordinary person would have believed that deadly force was necessary

did not require scientific, technical, or other specialized knowledge.” Zale, 2017 WL 1109895, at

*5. Thus, the court was “not convinced that trial counsel’s decision not to employ an expert witness

was unreasonable or affected the outcome of Zale’s case.” (Id.)

       There is no basis to overturn this ruling. As discussed, decisions as to what evidence to

present and whether to call certain witnesses are presumed to be matters of trial strategy. The

failure to call witnesses or present evidence constitutes ineffective assistance of counsel only when

it deprives a defendant of a substantial defense. See Chegwidden v. Kapture, 92 F. App’x 309, 311

(6th Cir. 2004); Hutchison v. Bell, 303 F.3d 720, 749 (6th Cir. 2002).

       In Zale’s case, trial counsel may have reasonably decided not to call a self-defense expert

because there were sufficient lay witnesses to support such a defense. This included witnesses who

testified about the victim’s history of confrontational behavior and his driving and angry demeanor

just prior to the shooting, as well as Zale’s own testimony about the incident. See Sanford v.

Stewart, No. 2:15-CV-11171, 2017 WL 2500996, *7 (E.D. Mich. June 9, 2017) (counsel was not



                                                 15
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2723 Filed 06/14/21 Page 16 of 17




ineffective for failing to call an expert witness where the petitioner’s testimony supported a

colorable claim of self-defense). Moreover, as the Michigan Court of Appeals reasonably

determined, the facts and elements required to support (or negate) a theory of self-defense are

within the jury’s realm of knowledge and understanding such that expert testimony was

unnecessary to support the defense. The fact that counsel’s strategy was ultimately unsuccessful

does not mean that counsel was ineffective. Moss v. Hofbauer, 286 F.3d 851, 859 (6th Cir. 2002).

And given all of the testimony that the jury heard in support of Zale’s self-defense theory, the

absence of an expert did not deprive him of a substantial defense. He thus fails to establish that

trial counsel was ineffective for not calling an expert witness at trial.

                                                    * * *

       In sum, Zale, fails to establish that he was deprived of the effective assistance of trial

counsel. Habeas relief is not warranted on these claims.

                                                  IV.

       For the reasons stated, the Court concludes that Zale is not entitled to habeas relief on his

asserted claims. Accordingly, the Court DENIES and DISMISSES WITH PREJUDICE the

petition for a writ of habeas corpus.

       Before Zale may appeal, a certificate of appealability must issue. See 28 U.S.C.

§ 2253(c)(1)(a); Fed. R. App. P. 22(b). This requires “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief on the merits, the

substantial showing threshold is met if the petitioner demonstrates that reasonable jurists would

find the court’s assessment of the claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473,

484-85 (2000). Zale has failed to make this showing. Accordingly, the Court DENIES a certificate

of appealability.



                                                  16
Case 2:18-cv-13814-LJM-DRG ECF No. 8, PageID.2724 Filed 06/14/21 Page 17 of 17




      But Zale could seek an appeal from this decision in good faith and thus, the Court will

GRANT leave to proceed in forma pauperis on appeal.

      This case is closed.

      IT IS SO ORDERED.

      Dated: June 14, 2021


                                          s/Laurie J. Michelson
                                          LAURIE J. MICHELSON
                                          UNITED STATES DISTRICT JUDGE




                                            17
